EXHIBIT 10.2

 

SUBSCRIPTION AGREEMENT

 

May 22, 2015

 



To:

Loop Holdings, Inc. / Loop Industries, Inc.

1999 Avenue of the Stars, Suite 2520

Los Angeles, California 90067



 

Attention: Daniel Solomita, President

 

1. Subscription.

 

1. This Subscription Agreement pertains to the offering by Loop Holdings, Inc. a
Nevada corporation (the “Company”), of warrants to purchase shares of the
Company’s common stock, between the Company and the undersigned (“Purchaser”).
The warrants and the shares of common stock underlying the warrants, depending
upon the circumstances, collectively referred to herein as the “Securities.”

 

The Purchaser, intending to be legally bound, hereby offers to purchase from the
Company a warrant to purchase 200,000 shares of common stock. Such warrant shall
have an exercise price of $0.80 per share of common stock, have a term of two
years, and the shares underlying such warrant shall vest upon issuance of the
warrant. The consideration paid by the Purchaser for the warrant is an
introduction by Purchaser to the Company of a business relationship, which
consideration the Company acknowledges is fully paid and received.

 

Additionally in each instance Purchaser introduces the Company to a business
relationship whereby the Company purchases not less than 30,000 metric tons of
PTA, EG or PET resin or Loop purchases a minimum of 30,000 metric tons of waste
PET scrap, the Company shall issue to Purchaser a fully-vested warrant to
purchase 80,000 shares of common stock, at an exercise price of $0.80 per share,
with a term of two years.

 

If, at any time before the Company shall propose to register common stock under
the Securities Act of 1933, as amended (the “U.S. Securities Act”) (other than
in a registration on Form S-3 relating to sales of securities to participants in
a Company dividend reinvestment plan, Forms S‑4 or S-8 or any successor forms,
or in connection with an acquisition or exchange offer or an offering of
securities solely to the existing shareholders or employees of the Company), the
Company shall give prompt written notice to the undersigned of its intention to
effect such a registration and, subject to the other terms of this Subscription
Agreement, shall include in such registration all shares of common stock
underlying the warrant that are permitted under applicable securities laws to be
included in the form of registration statement selected by the Company and with
respect to which the Company has received a written request for inclusion
therein by the undersigned within 10 days after the receipt of the Company’s
notice.

 

By execution of this Subscription Agreement, the Purchaser hereby acknowledges
that it understands that the Company is relying upon the accuracy and
completeness of all information it has entered herein and all representations
and warranties it has made hereunder in complying with the Company’s obligations
under applicable U.S. federal and state securities laws.

 



  -1-

   



 

2. General Representations. The Purchaser represents, acknowledges and agrees
that:

 

(a) it is not a “U.S. person” as that term is defined in Regulation S1,
promulgated under the Securities Act of 1933; and

 

(b) it will not be purchasing Securities for the account or benefit of any U.S.
Person; the offer was not made to the Purchaser when it was in the United
States; at the time the Purchaser’s buy order was delivered to the Company, the
Purchaser was outside the United States; the Subscriber received and accepted
this subscription and entered into this Agreement in its jurisdiction of
residence; and such jurisdiction of residence is as set out on page 1 of this
Agreement.

 

(c) that the Securities acquired pursuant to this Agreement have not been
registered under the U.S. Securities Act, and are being sold in reliance upon an
exemption from registration afforded by Regulation S; and that the Securities
have not been registered with any state securities commission or authority. The
Purchaser further understands that pursuant to the requirements of Regulation S,
the Securities acquired herein may not be transferred, sold or otherwise
exchanged unless in compliance with the provisions of Regulation S and/or
pursuant to registration under the U.S. Securities Act, or pursuant to an
available exemption under the U.S. Securities Act.

 

(d) the Securities are being purchased by the Purchaser for its own account, for
investment only and not with a view toward resale or distribution thereof to any
other person, and it is not participating, directly or indirectly, in any
underwriting or distribution;

 

(e) none of the Securities purchased by the Purchaser shall be sold or otherwise
transferred contrary to the provisions of this Subscription Agreement or any
federal or state securities law, and the Purchaser understands that unless the
Securities are subsequently registered under the U.S. Securities Act, they may
not in any event be sold or transferred except by a valid exemption from
registration under the U.S. Securities Act;

____________



1 ‘“U.S. person” is defined under Regulation S as: (i) Any natural person
resident in the United States; (ii) Any partnership or corporation organized or
incorporated under the laws of the United States; (iii) Any estate of which any
executor or administrator is a U.S. person; (iv) Any trust of which any trustee
is a U.S. person; (v) Any agency or branch of a foreign entity located in the
United States; (vi) Any non-discretionary account or similar account (other than
an estate or trust) held by a dealer or other fiduciary for the benefit or
account of a U.S. person; (vii) Any discretionary account or similar account
(other than an estate or trust) held by a dealer or other fiduciary organized,
incorporated, or (if an individual) resident in the United States; and (viii)
Any partnership or corporation if:





 

(A) Organized or incorporated under the laws of any foreign jurisdiction; and

 

(B) formed by a U.S. person principally for the purpose of investing any
securities not registered under the Act, unless it is organized or incorporated,
and owned, by accredited investors (as defined in Rule 501(a) under the Act) who
are not natural persons, estates or trusts.



 



  -2-

   



 

(f) any and all certificates representing the Securities purchased and any and
all securities issued in replacement thereof or in exchange thereof shall bear
the following legend or one substantially similar thereto, which the Purchaser
has read and understands:

 

“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933 (THE “ACT’) OR APPLICABLE STATE SECURITIES LAWS, AND THE
TRANSFER THEREOF IS PROHIBITED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE ACT, PURSUANT TO REGISTRATION UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
SUCH REGISTRATION. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.”

 

(g) the Company shall have the right to issue stop transfer instructions on its
official stock records, and the Purchaser acknowledges that the Company has
informed the Purchaser of its intention to issue such instructions;

 

(h) there is currently no active trading market in these Securities of the
Company, and the Company presently has no plans to register the Securities, so
that there may never be a public trading market for the Securities, with
consequent possible indefinite illiquidity of the Securities;

 

(i) hedging transactions involving the Securities may not be conducted unless in
compliance with the U.S. Securities Act.

 

(j) at no time has it been explicitly or implicitly represented, guaranteed or
warranted to the Purchaser by the Company, its management, the agents or
employees of the Company or any other person: (i) that the Purchaser will be
able to transfer the Securities on any particular date; (ii) that if and when
the Purchaser may wish to transfer the Securities, such securities will be
validly transferable under federal and applicable state securities laws; (iii)
that the Purchaser will realize any percentage or amount of profit, gain or
other consideration as a result of any investment it has made or will make in
the Company; or (iv) that the Purchaser or other shareholders will receive any
dividends or other distributions from the Company at any time;

 

(k) investment in the Securities is a long-term, speculative investment which
involves a substantial risk of loss to the Purchaser of its entire investment;
that the Purchaser takes full cognizance of and responsibility for the risks
related to the purchase of the Securities; the Purchaser has no need for
liquidity with respect to its investment either now or within the foreseeable
future; and the Purchaser can bear a complete loss of its investment without
undue hardship to itself;

 



  -3-

   



 

(l) the Purchaser and its purchaser representative, if any, has been afforded an
opportunity to examine such documents and obtain such information, including the
Company’s financial statements concerning the Company as it may have requested,
and the Purchaser has had the opportunity to request such other information and
ask questions of the officers and directors of the Company (and all information
so requested has been provided) for the purpose of verifying the information
furnished to it and for answering any question it may have had concerning the
business, prospects and affairs of the Company;

 

(m) the Purchaser understands and acknowledges that any projections or financial
forecasts of the Company may likely prove to be incorrect in view of the early
stage of the Company’s development; and no assurance has been given to it that
actual results will correspond in any meaningful way with the results
contemplated by the various projections, financial forecasts or predictions; and

 

(n) the Purchaser has been advised to consult with its own investment adviser,
attorney, and accountant regarding the Company’s prospects and legal and tax
matters, concerning an investment in the Company, and has done so, to the extent
it consider that to be necessary.

 

3. Suitability Standards, Representations, and Warranties. The Purchaser
represents and warrants that all of the information which it has furnished in
this Subscription Agreement is correct and complete as of the date of this
Subscription Agreement, and will be correct and complete on the closing of the
sale of the Securities subscribed for, and the representations and warranties
and agreements herein shall survive the closing date and may be relied upon by
the Company in its reliance upon an exemption from registration under the U.S.
Securities Act and state securities laws.

 

4. Indemnification. The Purchaser understands the meaning and legal consequences
of the representations and warranties contained in this Subscription Agreement
and agrees to indemnify and hold harmless the Company, its officers and
directors, and each agent and employee thereof, from and against any and all
loss, damage, liability or expense (including judgments, fines, amounts paid in
settlement, attorney’s fees and other legal costs actually incurred as a result
of any such person or entity being made a party or threatened to be made a party
to any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative, or investigative, by reason of or arising from
any breach of representation or warranty of it or any misrepresentation or
misstatement of fact or omission to state or represent facts made by it to the
Company, including without limitation, the information which it has furnished in
this Subscription Agreement.

 

5. Miscellaneous.

 

(a) The disclosure provided in this Subscription Agreement with respect to
certain aspects of resale restrictions which applies to the Securities and
securities laws of the United States is only a summary and is not intended to be
exhaustive and does not refer to resale restrictions which may arise by reason
of securities laws other than those of the United States.

 



  -4-

   



 

THE SUBSCRIBER SHOULD CONSULT ITS OWN PROFESSIONAL ADVISORS REGARDING THIS
AGREEMENT AND RESALE RESTRICTIONS APPLICABLE TO THE SHARES.

 

(b) All notices or other communications given or made hereunder shall be in
writing and shall be delivered or mailed by registered or certified mail, return
receipt requested, postage prepaid, to the Company at the address set forth
above and to the undersigned at the address set forth on the signature page
hereof.

 

(c) This Subscription Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes any
prior or contemporaneous representations, warranties, or agreements (whether
oral or written), and may be amended or waived only by a writing executed by the
party to be bound.

 

 



Very truly yours,

 

 

 

9121820 CANADA INC.

 

 

Signature:

/s/ Brian Young

 

 

 

 

Print Name:

Brian Young

 

 

 

 

Title:

VP

 

 

 

 

Address:

7500 Cote De Luesse, St. Laurent, QC

 

 

 

 

Accepted and Agreed:

 

 

 

 

Dated:

June 4th

, 2015

 

 

 

LOOP HOLDINGS, INC.

 

 

 

 

By:

/s/ Daniel Solomita

 

Name:

Daniel Solomita

 

Title:

President

 



 

 



-5-



 